Case: 14-51206      Document: 00513109917         Page: 1    Date Filed: 07/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51206
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 9, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE SANTOS-QUININO-SALOME, also known as Santos Quirino, also
known as Jose Santos Quinino-Salome,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CR-237-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jose Santos-Quinino-Salome (Quinino) appeals the 30-month within-
guidelines sentence he received following his guilty plea to illegal reentry.
Quinino argues that his sentence is greater than necessary to meet the
sentencing goals of 18 U.S.C. § 3553(a). He specifically contends that the
guidelines sentencing range was too severe because the district court failed to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51206     Document: 00513109917      Page: 2   Date Filed: 07/09/2015


                                  No. 14-51206

consider that his reentry offense was, at bottom, a mere trespass and did not
consider his benign motives for returning. Quinino further contends that his
sentence is not entitled to a presumption of reasonableness because the illegal
reentry Guideline, U.S.S.G. § 2L1.2, is not empirically based.
      Conceding that he failed to object in the district court, Quinino asserts
that plain error review should not apply because no objection is required to
preserve the issue of the substantive reasonableness of a sentence.            He
acknowledges, however, that the issue is foreclosed, and he raises it to preserve
for further review.    We have held that a defendant’s failure to object at
sentencing to the reasonableness of his sentence triggers plain error review.
See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Even if we
reviewed for an abuse of discretion, however, Quinino’s arguments are
unavailing. See Gall v. United States, 552 U.S. 38, 51 (2007) (reviewing the
substantive reasonableness of a sentence for abuse of discretion).
      As he concedes, Quinino’s empirical data argument is foreclosed by this
court’s precedent. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009); United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009).
We have rejected the argument that a guidelines sentence under § 2L1.2 is
unreasonable because illegal reentry is a mere trespass offense. See United
States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).         Furthermore,
Quinino’s sentence, which is at the bottom of the applicable guidelines range,
is presumed reasonable. See United States v. Rashad, 687 F.3d 637, 644 (5th
Cir. 2012). His general disagreement with the propriety of his sentence and
the district court’s weighing of the § 3553(a) factors is insufficient to rebut the
presumption of reasonableness that attaches to a within-guidelines sentence.
See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).



                                        2
    Case: 14-51206    Document: 00513109917    Page: 3   Date Filed: 07/09/2015


                                No. 14-51206

      Quinino has not demonstrated that the district court erred, much less
plainly erred, by sentencing him to a within-guidelines sentence of 30 months
in prison. See Gall, 552 U.S. at 51; Peltier, 505 F.3d at 391-92. Consequently,
the judgment of the district court is AFFIRMED.




                                      3